Citation Nr: 0837149	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
right sciatic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1954 to October 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted an 
increased 20 percent evaluation for right sciatic neuropathy 
effective from August 8, 2002.  The veteran appealed for a 
higher evaluation.  

This case has been before the Board on two prior occasions.  
In January 2007, the claim was remanded to the RO via the 
Appeals Management Center (AMC) for additional evidentiary 
development and readjudication.  The matter was returned to 
the Board in February 2008.  At that time, the Board again 
remanded the claim for clarification of the actions taken by 
the AMC.  The AMC clarified that an increased 40 percent 
evaluation was assigned for right sciatic neuropathy, 
effective from August 8, 2002.  The claim has now been 
returned to the Board for further appellate consideration.

The Board notes that during the course of this appeal, the 
veteran has been granted service connection for a back 
disability and left sciatic neuropathy; there is no issue on 
appeal with respect to these decisions.  Further, although 
the RO and AMC have referred to claims for an earlier 
effective date of the increased evaluation, neither the 
veteran nor his representative has expressed disagreement 
with the assigned date of August 8, 2002, the date of receipt 
of his claim.  No issue is before the Board with regard to 
the effective date of the grant of increased evaluation.


FINDING OF FACT

Right sciatic neuropathy is manifested by no greater than 
moderately severe impairment, with weakness of the right 
lower extremity, absent deep tendon reflexes, and decreased 
sensation; there is no muscle atrophy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
right sciatic neuropathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Although April 2004 correspondence afforded the veteran 
notice regarding the elements of a claim for increased 
rating, described the evidence and information necessary to 
substantiate the claim, and informed him of the respective 
duties of VA and the veteran is providing such, the notice 
failed to provide information regarding VA policies and 
procedures regarding the assignment of evaluations and 
effective dates.  Corrective notice was sent to the veteran 
in January 2007 and May 2008 which addressed the assignment 
of evaluations and effective dates.  Following the corrective 
notice, the claim was readjudicated in July 2007 and July 
2008 supplemental statements of the case.  The Board notes 
that specific notice regarding the applicable evaluation 
criteria is not necessary in this case, as the criteria 
contain no measurements or findings which the veteran could 
not provide through a general showing of the worsening of his 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Legally adequate notice to the veteran has been provided.  
Any errors in notice are not prejudicial, as the veteran has 
been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  He has 
demonstrated his understanding of the applicable laws and 
regulations through submission of evidence and argument from 
his representative.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from July 1999 to September 2004.  The 
veteran has stated that he had no additional evidence to 
submit.  The appellant was afforded VA medical examinations 
in May 2003, October 2004, November 2004, June 2007, and June 
2008.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as the reported 
symptomatology attributable to right sciatic neuropathy has 
been consistent over the course of the appeal, the 
application of staged evaluations is not appropriate.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's right sciatic neuropathy is evaluated under 
Diagnostic Code 8520, for impairment of the sciatic nerve.  
Moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral 
involvement, the VA adjudicator is to combine the ratings for 
the peripheral nerves, with application of the bilateral 
factor.  38 C.F.R. § 4.124a.   

VA treatment records reveal complaints of generalized joint 
pain beginning in mid-1999.  In December 2002, treating 
doctors noted decreased sensation on the right lower 
extremity, in an L5 distribution.  In May 2003, neurological 
testing showed normal sensorum of the lower extremities, but 
there was evidence of a possible chronic bilateral L4-L5 
radiculopathy.  In March 2004, the veteran continued to 
complain of paresthesias of the feet.  He described an 
increasing burning sensation on the soles of his feet, and 
pain with ambulation.  Clinical testing revealed no muscle 
atrophy, but there was mild weakness of the right lower 
extremity.  Vibratory sensation was decreased at the toe and 
ankle.  Touch sensation was decreased from the knee down, and 
reflexes were absent.  Nerve conduction studies in June 2004 
showed a mild bilateral sensory peripheral neuropathy of the 
lower extremities, with a likely right side radiculopathy 
superimposed.

The veteran was afforded several VA spine examinations in 
late 2004.  In October 2004, the veteran reported that over 
the years he had periodic pains in his right leg and lower 
back.  He reported pain on ambulation.  He had begun 
experiencing burning pain in his feet and some sensory 
losses, which were confirmed on examination.  The initial VA 
examiner stated that the "veteran appears to have a 
neurological defect which has not been diagnosed accurately 
at the present time and is presumably of neurogenic origin."  
The doctor indicates that current right lower extremity 
complaints were not related to a low back disability or the 
service connected right sciatica.  A neurological examination 
was recommended.

During the November 2004 VA spine examination, the veteran 
again reported that he had right sciatic symptoms over the 
years.  A burning pain of the feet had developed, and 
occurred with walking or standing for about an hour.  The 
examiner commented that the veteran "has a neurological 
problem which may be contributory to his back pain and not 
exactly associated with the findings of arthritis in his 
lumbosacral spine."

A VA neurological examination was conducted in June 2007.  At 
that time, the veteran stated that after his initial in-
service injury, he experienced right leg pain off and on over 
the years.  He felt his right leg was weaker than the left.  
Bowel and bladder function, as well as sexual function, were 
intact.  When bending, he felt a tightness down the right 
leg.  He had recently been diagnosed with Parkinson's 
Disease.  He stated that right leg pain was "there most of 
the time" but he also experienced periods of flare-ups when 
pain was worse.  Sitting in a lounge chair, or bending 
exacerbated the pain, which he described as "pretty bad."  
The flare-ups occurred every few days and lasted one to two 
hours.  He experienced pain, weakness, fatigue, and 
additional functional impairment at those times.  Physical 
examination showed some weakening of the right hip flexor and 
decreased sensory perception to vibration and pinprick along 
the right leg.  Ankle and knee deep tendon reflexes were 
absent.  Toes were down-going and gait was slow.  The veteran 
limped on the right leg.  Straight leg raise was positive on 
the right at 80 degrees, and muscle spasm was noted in the 
right paraspinal muscles.  The veteran was stiff with lateral 
bending.  Tenderness was present at the right sciatic notch.  
The diagnosis was lumbosacral radiculopathy on the right with 
radicular symptoms and sensory neuropathy bilaterally.  The 
examiner stated that right sciatic nerve pain was severe 
during flare-ups.  "My opinion is that this gentleman has 
severe pain from his sciatic neuropathy and from lumbosacral 
radiculopathy and he also has a sensory neuropathy and 
Parkinson's."

A second VA neurological examination was conducted in June 
2008.  The veteran reported weakness of the lower extremities 
and numbness on the right; he had begun using a cane due to 
back pain.  The veteran moved very slowly, and required help 
to keep his balance.  Deep tendon reflexes were absent, and 
sensory examination showed decreased sensation on the right 
in an L4-L5-S1 distribution.  A slight, 4+/5 weakness of the 
lower extremities was noted bilaterally.  The veteran could 
not heel-toe walk without losing his balance.  The veteran 
stated that due to deterioration of his condition, he could 
no longer do yard work or household activities like shopping.  

The evidence of record establishes no greater than a 
moderately severe impairment of the sciatic nerve at any 
point during the appellate period.  No higher than a 40 
percent evaluation for right sciatic neuropathy is warranted.  
Although examiners do note some weakness of the lower 
extremities, there is no marked muscular atrophy as is 
required for assignment of a 60 percent evaluation.  The 
Board does not consider the described functional impairment 
due to the right sciatic neuropathy to be severe in nature, 
despite the periodic pain he experiences.  Doctors make clear 
that the pain complaints arise from a variety of conditions, 
including the back, Parkinson's Disease, radiculopathy, and 
neuropathy.  Several examiners have in fact indicated that 
some portion of functional impairment is unrelated to a 
service connected disability.

Moreover, it is clear that the veteran retains muscle control 
over the right leg, and there is no complete paralysis 
warranting an 80 percent rating.  All examiners state that 
the veteran remains ambulatory, if slow moving.

In short, the medical evidence of record does not show that 
disability due to the veteran's right sciatic neuropathy 
warrants a rating in excess of the current 40 percent 
assigned.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
right sciatic neuropathy is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


